DETAILED ACTION
Response to Amendment
Applicant’s amendment to claims 1, 7, and 17 in the claims filed August 24, 2021 is acknowledged by the Examiner.
Claims 1-10, 12-48 are pending in the current action.
Claims 9, 10, 26-48 are withdrawn.
Claims 1-8 and 12-25 are under consideration in the current action.

Response to Arguments
With respect to claims 1, 7, and 17, Applicant argues that Schneberger does not meet each limitation of the film layer extending into the aperture. While Schneberger does not teach this claim, Locke et al meets this limitation, as shown in Fig 4B in which both the film and first adhesive enter and substantially fill the aperture (Locke [0064]). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Locke remains the primary art of reference in the current action as it continues to share structural and functional aspects with the claimed device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-8, 14-17, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al (US 2015/0119834) in view of Freiding et al (US 2010/0168635) and in view of Schneberger (US 5736470).
With respect to claim 1, Locke et al discloses A sealing member for providing a seal over a tissue site (Fig 3), the sealing member comprising: a film layer (Fig 3, film 126); a first adhesive coupled to and coextensive with the film layer (Fig 3, first adhesive 128 which corresponds exactly in extent with the film layer); a second adhesive coupled to and coextensive with the first adhesive (Fig 3, second adhesive 130 which corresponds exactly in extent with the first adhesive); a plurality of apertures extending through the second adhesive (Fig 3, aperture 134), each aperture defining an interior surface between a first side and a second side of the second adhesive (Fig 3, Fig 4A, interior 133 shown to define an interior surface of second adhesive 130), the interior surface intersecting the first side to form a first edge and intersecting the second side to form a second edge (Fig 4B, apertures extend through the adhesive 130 forming a first and second edge); and wherein the first adhesive and at least a portion of the film layer are configured to extend at least partially through the plurality of apertures to substantially fill the plurality of apertures (Fig 4B, [0064], first adhesive and film layer126 extends partially through the plurality of apertures to substantially fill them).
Locke et al is silent on the interior surface comprising a chamfer; wherein the first adhesive is configured to be coupled to a substantial portion of the interior surface.
Freiding et al teaches an analogous adhesive layer 120 with openings 122 defining an interior space, the interior surface comprising a chamfer (Fig 1, Fig 7, Fig 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second adhesive shape of Lock et al to have the chamfer shape as taught by Freiding in order to have a shape that is effective for holding the system to the skin (Freiding [0003]).
Locke et al/Freiding discloses the device as discussed above. 

Schneberger et al teaches an analogous multilayered adhesive system having a top layer 18, a middle adhesive layer 12 of analogous material (col 3 ln 5-15), and a bottom layer 14 with a series of apertures 16 (Fig 2), wherein first adhesive 12 is configured… to substantially fill the plurality of apertures 16, wherein the first adhesive is configured to be coupled to a substantial portion of the interior surface (Fig 3, col 4 ln 5-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first adhesive of Locke et al/Freiding to have a viscosity that would allow filling the underlying apertures as taught by Schneberger et al in order to create a maximum and uniform adherence to the surface according to the specific needs of the user (Schneberger et al col 4 ln 30-40, col 3 ln 65-col 4 ln 5).
With respect to claim 5, Locke et al/Freiding/Schneberger discloses The sealing member of claim 1, wherein the second edge has a diameter of 10 mm (Locke et al [0061], range of diameters for the opening being between 6-50mm).  
Although it is not clear that Locke et al/Freiding/Schneberger would inherently disclose the limitation of the claims, according to the MPEP 2144.05 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameters of the chamfered aperture openings of Locke et al/Freiding/Schneberger to be the dimensions within the ranges as disclosed by Locke et al as they are taught to be aperture opening dimensions that are effective for exposing the surface above (Locke et al [0008], [0064]) while maintaining the ability to attach to the user (Locke et al [0069]).
With respect to claim 6, Locke et al/Freiding/Schneberger discloses The sealing member of claim 1, wherein the second adhesive has a coating weight of 250 gsm (Locke et al [0073], second adhesive 130 with a weight of 100 gsm to 600 gsm).  
With respect to claim 7, Locke et al discloses A cover for providing a seal over a tissue site (Fig 3), the cover comprising: a polyurethane layer ([0057], Fig 3, polyurethane layer 126); an acrylic adhesive coupled to and coextensive with the polyurethane layer ([0058], Fig 3, acrylic adhesive 128 which corresponds exactly in extent with the polyurethane layer); a silicone adhesive coupled to and coextensive with the acrylic adhesive ([0060], Fig 3, silicone adhesive 130 which corresponds exactly in extent with the acrylic adhesive); a plurality of openings extending through the silicone adhesive (Fig 3, openings 134); and wherein the acrylic adhesive and at least a portion of the polyurethane layer are  configured to extend at least partially through the plurality of openings to substantially fill the plurality of openings (Fig 4B, [0064], acrylic adhesive 128 and polyurethane layer 126 extends partially through the plurality of apertures).  
Locke et al is silent on each opening having a first diameter opposite the acrylic adhesive and a second diameter adjacent the acrylic adhesive; and wherein a surface between the first diameter of each opening and the second diameter of each opening forms a chamfer, wherein the acrylic adhesive is configured to be coupled to a substantial portion of the chamfer.
Freiding et al teaches an analogous adhesive layer 120 with openings 122 defining an interior space, each opening having a first diameter opposite the adjacent layer 108 and a second diameter adjacent the adjacent layer 108, and wherein a surface between the first diameter of each opening and the second diameter of each opening forms a chamfer (Fig 1, Fig 7, Fig 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second adhesive shape of Lock et al to have the 
While Locke et al/Freiding teaches the first adhesive extending through the apertures at an amount that is dependent on material and structural properties of each adhesive (Lock et al [0064]) Locke et al/Freiding is silent on wherein the acrylic adhesive is configured to be coupled to a substantial portion of the chamfer.
Schneberger et al teaches an analogous multilayered adhesive system having a top layer 18, a middle acrylic adhesive layer 12 (col 3 ln 5-15), and a bottom layer 14 with a series of apertures 16 (Fig 2), wherein acrylic adhesive 12 is configured to extend at least partially through the plurality of openings to substantially fill the plurality of openings, wherein the acrylic adhesive is configured to be coupled to a substantial portion of the interior surface (Fig 3, col 4 ln 5-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first adhesive of Locke et al/Freiding to have a viscosity that would allow filling the underlying apertures as taught by Schneberger et al in order to create a maximum and uniform adherence to the surface according to the specific needs of the user (Schneberger et al col 4 ln 30-40, col 3 ln 65-col 4 ln 5).
With respect to claim 8, Locke et al/Freiding/Schneberger discloses The cover of claim 7, wherein the second diameter is larger than the first diameter (Freiding Fig 1, Fig 7, Fig 8).  
 With respect to claim 14, Locke et al/Freiding/Schneberger discloses The cover of claim 7, wherein the first diameter is 10 mm (Locke et al [0061], range of diameters for the opening being between 6-50mm, specifically 7-10mm).  
Although it is not clear that Locke et al/Freiding/Schneberger would inherently disclose the limitation of the claims, according to the MPEP 2144.05 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameters of the chamfered aperture openings of Locke et al/Freiding/Schneberger to be the 
With respect to claim 15, Locke et al/Freiding/Schneberger discloses The cover of claim 7, wherein the second diameter is 11 mm (Locke et al [0061], range of diameters for the opening being between 6-50mm).   
Although it is not clear that Locke et al/Freiding/Schneberger would inherently disclose the limitation of the claims, according to the MPEP 2144.05 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameters of the chamfered aperture openings of Locke et al/Freiding/Schneberger to be the dimensions within the ranges as disclosed by Locke et al as they are taught to be aperture opening dimensions that are effective for exposing the surface above (Lock et al [0008], [0064]) while maintaining the ability to attach to the user (Locke et al [0069]).
 With respect to claim 16, Locke et al/Freiding/Schneberger discloses The cover of claim 7, wherein the silicone adhesive has a coating weight of 250 gsm (Locke et al [0073], second silicone adhesive 130 with a weight of 100 gsm to 600 gsm). 
With respect to claim 17, Locke et al discloses A drape for providing a seal over a tissue site (Fig 3), the drape comprising: a sealing layer having a plurality of apertures extending through the sealing layer (Fig 3, sealing layer 130 with apertures 134); a bonding layer coupled to the sealing layer (Fig 3, bonding layer 128); and a barrier layer coupled to the bonding layer on a side of the bonding layer opposite the sealing layer (Fig 3, barrier layer 126), the bonding layer coextensive with the barrier (Fig 3, bonding layer corresponds exactly in extent with the barrier); and wherein the bonding layer is configured to extend at least partially through the plurality of apertures to substantially fill the plurality of apertures (Fig 4B, [0064], bonding layer 128 and barrier layer 126 extending in to the aperture to substantially fill them). 

Freiding et al teaches an analogous adhesive layer 120 with openings 122 defining an interior space, and a plurality of tapered surfaces formed by the plurality of apertures in the sealing layer (Fig 1, Fig 7, Fig 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second adhesive shape of Lock et al to have the chamfer shape as taught by Freiding in order to have a shape that is effective for holding the system to the skin (Freiding [0003]).
While Locke et al/Freiding teaches the first adhesive extending through the apertures at an amount that is dependent on material and structural properties of each adhesive (Lock et al [0064]) Locke et al/Freiding is silent on wherein the bonding layer is configured to be coupled to a substantial portion of tapered surfaces.
Schneberger et al teaches an analogous multilayered adhesive system having a top layer 18, a middle acrylic adhesive layer 12 (col 3 ln 5-15), and a bottom layer 14 with a series of apertures 16 (Fig 2), wherein acrylic adhesive 12 is configured to extend at least partially through the plurality of apertures to substantially fill the plurality of apertures, wherein the bonding layer is configured to be coupled to a substantial portion of tapered surfaces (Fig 3, col 4 ln 5-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first adhesive of Locke et al/Freiding to have a viscosity that would allow filling the underlying apertures as taught by Schneberger et al in order to create a maximum and uniform adherence to the surface according to the specific needs of the user (Schneberger et al col 4 ln 30-40, col 3 ln 65-col 4 ln 5).
With respect to claim 20, Locke et al/Freiding/Schneberger discloses The drape of claim 17, wherein the plurality of tapered surfaces form a first opening having a first diameter on a first side of the sealing layer and a second opening having a second diameter on a second side of the sealing layer (Freiding Fig 7, Fig 8, tapered surfaces form a first opening a second opening, each with a diameter).  
With respect to claim 21, Locke et al/Freiding/Schneberger discloses The drape of claim 20, wherein the second side of the sealing layer is adjacent to the bonding layer (Locke et al Fig 3, Fig 4B, second side of sealing layer 130 shown adjacent bonding layer 128).  
With respect to claim 22, Locke et al/Freiding/Schneberger discloses The drape of claim 20, wherein the first diameter is 10 mm (Locke et al [0061], range of diameters for the opening being between 6-50mm).  
Although it is not clear that Locke et al/Freiding/Schneberger would inherently disclose the limitation of the claims, according to the MPEP 2144.05 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameters of the chamfered aperture openings of Locke et al/Freiding/Schneberger to be the dimensions within the ranges as disclosed by Locke et al as they are taught to be aperture opening dimensions that are effective for exposing the surface above (Lock et al [0008], [0064]) while maintaining the ability to attach to the user (Locke et al [0069]).
With respect to claim 23, Locke et al/Freiding/Schneberger discloses The drape of claim 22, wherein the second diameter is 11 mm (Locke et al [0061], range of diameters for the opening being between 6-50mm).  
Although it is not clear that Locke et al/Freiding/Schneberger would inherently disclose the limitation of the claims, according to the MPEP 2144.05 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameters of the chamfered aperture openings of Locke et al/Freiding/Schneberger to be the dimensions within the ranges as disclosed by Locke et al as they are taught to be aperture 
With respect to claim 24, Locke et al/Freiding/Schneberger discloses The drape of claim 20, wherein the second diameter is 11 mm (Locke et al [0061], range of diameters for the opening being between 6-50mm).  
Although it is not clear that Locke et al/Freiding/Schneberger would inherently disclose the limitation of the claims, according to the MPEP 2144.05 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameters of the chamfered aperture openings of Locke et al/Freiding/Schneberger to be the dimensions within the ranges as disclosed by Locke et al as they are taught to be aperture opening dimensions that are effective for exposing the surface above (Lock et al [0008], [0064]) while maintaining the ability to attach to the user (Locke et al [0069]).
With respect to claim 25, Locke et al/Freiding/Schneberger discloses The drape of claim 17, wherein the sealing layer has a coating weight of 250 gsm (Locke et al [0073], second sealing adhesive 130 with a weight of 100 gsm to 600 gsm).  

Claims 2-4, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al/Freiding as applied to claim 1, 11, and 17 above, and further in view of Leonard Jr (US 4343848).
With respect to claim 2, Locke et al/Freiding/Schneberger discloses The sealing member of claim 1.
Although the chamfer of Locke et al/Freiding may be 30 degrees, it is not explicitly stated that the chamfer is 30 degrees.
Leonard Jr teaches an analogous series of spaced apart and angled members that comprise a sheet, the angled members have an angle between 20-75 degrees (col 2 ln 50-55) made by an analogous molding process (col 3 ln 10-20).

Examiner further notes, in light of cited prior art that the claimed angle values are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed angle values which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed angle values within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 3, Locke et al/Freiding/Schneberger discloses The sealing member of claim 1.
Although the chamfer of Locke et al/Freiding/Schneberger may be 45 degrees, it is not explicitly stated that the chamfer is 45 degrees.
Leonard Jr teaches an analogous series of spaced apart and angled members that comprise a sheet, the angled members have an angle between 20-75 degrees (col 2 ln 50-55) made by an analogous molding process (col 3 ln 10-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamfer angles of Locke et al/Freiding/Schneberger to be the angles as taught by Leonard Jr in order to have an easily and effetely made and angled system (Leonard Jr col 2 ln 1-10).

In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 4, Locke et al/Freiding/Schneberger discloses The sealing member of claim 1.
Although the chamfer of Locke et al/Freiding/Schneberger may be 20-60 degrees, it is not explicitly stated that the chamfer is between 20 degrees and 60 degrees.
Leonard Jr teaches an analogous series of spaced apart and angled members that comprise a sheet, the angled members have an angle between 20-75 degrees (col 2 ln 50-55) made by an analogous molding process (col 3 ln 10-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamfer angles of Locke et al/Freiding/Schneberger to be the angles as taught by Leonard Jr in order to have an easily and effetely made and angled system (Leonard Jr col 2 ln 1-10).
Examiner further notes, in light of cited prior art that the claimed angle values are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed angle values which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 12, Locke et al/Freiding/Schneberger discloses The cover of claim 11.
Although the chamfer of Locke et al/Freiding/Schneberger may be 45 degrees, it is not explicitly stated that the chamfer is 45 degrees.
Leonard Jr teaches an analogous series of spaced apart and angled members that comprise a sheet, the angled members have an angle between 20-75 degrees (col 2 ln 50-55) made by an analogous molding process (col 3 ln 10-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamfer angles of Locke et al/Freiding/Schneberger to be the angles as taught by Leonard Jr in order to have an easily and effetely made and angled system (Leonard Jr col 2 ln 1-10).
Examiner further notes, in light of cited prior art that the claimed angle values are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed angle values which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed angle values within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 13, Locke et al/Freiding/Schneberger discloses The cover of claim 11.

Leonard Jr teaches an analogous series of spaced apart and angled members that comprise a sheet, the angled members have an angle between 20-75 degrees (col 2 ln 50-55) made by an analogous molding process (col 3 ln 10-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamfer angles of Locke et al/Freiding to be the angles as taught by Leonard Jr in order to have an easily and effetely made and angled system (Leonard Jr col 2 ln 1-10).
Examiner further notes, in light of cited prior art that the claimed angle values are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed angle values which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed angle values within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
 With respect to claim 18, Locke et al/Freiding/Schneberger discloses The drape of claim 17.
Although the chamfer of Locke et al/Freiding/Schneberger may be 45 degrees, it is not explicitly stated that an angle formed by each tapered surface of the plurality of tapered surfaces with a side of the sealing layer is 45 degrees.
Leonard Jr teaches an analogous series of spaced apart and angled members that comprise a sheet, the angled members have an angle between 20-75 degrees (col 2 ln 50-55) made by an analogous molding process (col 3 ln 10-20).

Examiner further notes, in light of cited prior art that the claimed angle values are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed angle values which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed angle values within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
  With respect to claim 19, Locke et al/Freiding/Schneberger discloses The drape of claim 17.
Although the chamfer of Locke et al/Freiding/Schneberger may be 20-60 degrees, it is not explicitly stated that the combined references have an angle formed by each tapered surface of the plurality of tapered surfaces with a side of the sealing layer is between 20 degrees and 60 degrees.
Leonard Jr teaches an analogous series of spaced apart and angled members that comprise a sheet, the angled members have an angle between 20-75 degrees (col 2 ln 50-55) made by an analogous molding process (col 3 ln 10-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamfer angles of Locke et al/Freiding/Schneberger to be the angles as taught by Leonard Jr in order to have an easily and effetely made and angled system (Leonard Jr col 2 ln 1-10).
In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786